Citation Nr: 0910776	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  07-14 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and B.H.


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from July 1942 to 
November 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which granted service connection for PTSD, assigning 
a 30 percent rating, effective June 7, 2005.  The RO granted 
an increased rating of 50 percent for PTSD in April 2006.  
The Veteran has indicated that he is not satisfied with this 
rating.  Thus, this claim is still before the Board.  AB v. 
Brown, 6 Vet. App. 35 (1993).  In October 2008, the Board 
remanded this case to afford the Veteran the opportunity to 
testify at a Board hearing.  The Veteran testified before the 
undersigned Veterans Law Judge at a Board hearing at the RO 
in January 2009.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

Resolving all doubt, the private examination findings show 
the Veteran's PTSD is manifested by gross impairment in 
thought process with hallucinations and evidence of 
psychosis; persistent suicidal ideation, though passive; 
chronic anxiety; severe depression; social impairment; total 
occupational impairment; inability to function in almost all 
areas; and GAF scores of 28 and 38.




CONCLUSION OF LAW

The criteria for an initial evaluation of 100 percent for 
PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.130, Diagnostic Code 
9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO granted service connection for PTSD in October 2005 
assigning a 30 percent evaluation, effective June 7, 2005.  
In April 2006, the RO granted an increased rating of 50 
percent for PTSD.  The Veteran contends that his disability 
warrants a rating higher than this.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id. 

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, 
Diagnostic Codes 9411, which evaluates PTSD under the general 
criteria for a chronic adjustment disorder.  38 C.F.R. § 
4.130.  

A 50 percent evaluation is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

When evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered. 38 C.F.R. § 
4.126(a).  In addition, the evaluation must be based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Id.  Further, when evaluating the level of disability from a 
mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).

A September 2005 VA examination report shows the Veteran had 
a history of depression but no suicidal or violent behavior.  
He reported sporadic nightmares, hypervigilance, easy startle 
reflex, poor sleep, anxiety, restlessness, headaches, and 
inability to relax.  He had been having these symptoms for 
many years and they seemed to be moderate in nature.  He 
presently had a part-time job at a golf course and generally 
was able to do the job given to him.  He was married for 33 
years but got a divorce.  He had a daughter with whom he had 
a good relationship.  He lived with a girlfriend.  Most of 
his relatives were dead but he kept in touch with a few 
nieces, nephews, and cousins.  He liked to spend time with 
people.  On mental status examination, the Veteran was 
dressed casually and was cooperative.  His mood was neutral 
and affect was appropriate.  His speech was normal.  There 
were no perceptual problems.  His thought process and content 
were normal.  There was no suicidal or homicidal ideation and 
he was oriented to person, place, and time.  His insight, 
judgment, and impulse control were fair.  He denied any 
recent stressful life events.  He spent his free time at 
home.  He lived in a condo complex where they had social 
activities that they participated in such events as dances.  
He was able to take care of his activities of daily living.  
On summary, he was an 84-year old single man with symptoms of 
PTSD.  He was able to work and appeared to have a supportive 
social network.  The Axis I diagnosis was PTSD.  The Global 
Assessment of Functioning (GAF) score was 60.  He appeared to 
have mild to moderate symptoms.

An October 2005 record from a private psychologist, Dr. T, 
includes a PTSD diagnostic scale, which notes that the 
Veteran had severe symptoms and severe level of impairment of 
functioning due to PTSD.  The report noted that the Veteran 
mostly had re-experiencing symptoms, avoidance symptoms, and 
arousal symptoms five or more times a week.  The Veteran's 
GAF score was 28, which was noted to represent the lowest 
level of functioning during that time.  The score was given 
because the Veteran was preoccupied with suicidal thoughts 
(but was not in danger of hurting himself); and he had been 
unable to function in almost all areas (e.g., he stayed in 
bed all day, or had no job, home or friends).

An October 2006 VA examination shows the same findings as 
previously reported on the September 2005 VA examination, 
except the GAF score was 55.

In February 2007, a VA mental health note shows the Veteran 
reported that he was always tense and irritable, frightened 
easily, annoyed easily, and was apprehensive with war-related 
dreamed sleep.  He had psychiatric treatment by a private 
psychiatrist who prescribed Ativan for his PTSD.  On mental 
status examination, he was alert, cooperative, and well-
oriented times three.  He had good memories and fair 
concentration, calculation, and judgment.  He affect was 
appropriate and he was neither acutely psychotic nor directly 
dangerous to self or others.  There was no loosened 
association.  The GAF score was 60.

A later February 2007 VA mental health note shows the Veteran 
did not have severe functional impairment at present.  The 
depression level was moderate; he denied suicidal ideation or 
intent.  He reported that he did not like to be alone and 
that when he felt depressed he would reach out to family and 
friends.  He denied any history of current suicidal or 
homicidal ideation, intent, plan, or attempt.  He denied 
history of inpatient psychiatric hospitalization or mental 
health treatment prior to one year ago.  His affect was 
appropriate in that he became tearful describing combat 
trauma.  His mood was appropriate; he appeared calm.  His 
thought process was intact; he was alert and oriented times 
three.  His cognitive functioning was intact; he denied any 
issues with memory loss or confusion.  He presently lived 
with his girlfriend of 29 years in her condo.  His PTSD 
symptoms included nightmares, insomnia characterized by 
frequent nighttime awakenings due to nightmares, flashbacks, 
intrusive thoughts, and chronic anxiety.  He also was easily 
frustrated and angered.

A February 2007 private clinical evaluation from Dr. T shows 
the Veteran was not able to work any longer.  On mental 
status examination, he was very quiet and dejected.  He had 
slow-moving mannerisms of a senior citizen.  He tended to be 
dependent, self-effacing, and noncompetitive.  His anger was 
expressed infrequently but he had a great need for 
nurturance.  He was withdrawn from social relationships.  He 
had depressive feelings of loneliness and isolation, which 
were increasingly felt but it was difficult to admit to these 
distressing moods.  His orientation times three was "ok."  
He had much weakness, fatigability, and tendency to succumb 
easily to physical exhaustion and illness.  He had a strong 
underlying mood of depression.  His sleep was poor and 
interrupted by bad dreams.  He was very depressed and unsure 
of himself.  He had pervasive PTSD and depressed mood and a 
difficult interpersonal lifestyle; he was very reclusive.  He 
also had some passive suicidal ideation.  His current GAF 
score was 28; past GAF score was 55. 

A March 2007 VA mental health note shows diagnoses of PTSD 
and recurrent major depression.  The Veteran stated that he 
had been feeling depressed, tense, easily tired, helpless, 
slightly pessimistic, and in a low-keyed mood.  He was still 
nervous and irritable and got scared when thinking of his war 
experiences.  He tried to keep busy all the time to kill time 
so that he would not recall his service-related events.  On 
objective evaluation, he was alert, cooperative, and well-
oriented times three; he had good memories, and was slightly 
low-keyed but otherwise had appropriate affect.  He was 
neither acutely psychotic nor directly dangerous to self or 
others; he did not have loosened association and he had fair 
judgment.  His GAF score was 55.  These same findings were 
reported on VA medical records dated from April 2007 to July 
2007.

Dr. T submitted a letter in August 2007 that he thought the 
VA had misevaluated the Veteran.  The Veteran had received a 
GAF score of 55 and was told he was fully employable at age 
85 years of age.  However, he was currently suffering from 
tactile hallucinations "feeling a hat on his head and 
feeling shackles on his ankles."  These hallucinations 
suggested that he was suffering from an incipient psychosis.  
He also had what was called "intention tremors" and/or 
"essential tremors" for which he got Lorazepam, which 
helped with his hands shaking and mitigated nightmares.  He 
had panic attacks, chokes, and sweats and felt that his 
significant other would force him to leave the "spousal" 
home and he would be totally abandoned and helpless.  This 
had led to more depression and a strong feeling of 
hopelessness and helplessness leading to very intensive 
passive suicidal ideation where he believed that he would be 
better off dead; then no one would have to deal with him.  
Additionally, he had given up any socialism and had become 
isolated with a blunted affect and the beginnings of some 
senile dementia.  He might ultimately need care from a 
nursing home and the deterioration of his personality 
structure left a maximum GAF of 38.  Dr. T submitted another 
letter in January 2008 with the same assessments.

B.H. from Hampton Counseling Center (where Dr. T works) 
submitted testimony at the January 2009 Board hearing that 
Dr. T saw about 10 to 11 veterans per day and was pretty 
familiar with veterans' issues.  B.H. also testified that the 
computer program used for determining the GAF score was 
sophisticated and accounted for any exaggeration.  The 
Veteran testified that his VA examinations were only 10 
minutes long and that he did not feel the VA examiners gave 
him enough time to explain his condition.  Then when he went 
back for prescription updates, the VA physician would only 
spend about five minutes with him.  He mentioned that he had 
been seeing Dr. T for three years and that he felt he was the 
most familiar with his condition and was better able to 
understand his condition than a regular doctor.

The medical evidence varies widely in assessing the Veteran's 
PTSD symptoms.  The VA medical evidence shows mild to 
moderate symptoms of PTSD with a history of depression but no 
suicidal or violent behavior.  He had poor sleep, anxiety, 
and problems with irritability.  His thought processes and 
content were normal with no perceptual problems.  He was not 
acutely psychotic and his memory was good and concentration, 
insight, judgment, and impulse control were fair.  He was 
found able to work and had a supportive social network; he 
had a girlfriend of 29 years and lived in a condo community 
with her.  His GAF score range was from 55 to 60.    

On the other hand, the private medical evidence shows the 
Veteran had severe symptoms and impairment of functioning due 
to PTSD.  He was preoccupied with suicidal thoughts (but was 
not in danger of hurting himself), and had been unable to 
function in almost all areas (e.g., he stayed in bed all day, 
or had no job, home or friends).  He was no longer able to 
work and was withdrawn from social relationships.  He had 
depressive feelings of loneliness and isolation; and he 
suffered from hallucinations, which suggested an incipient 
psychosis.  He also had panic attacks; his sleep was poor; 
and he was nervous, irritable, and tense.  His GAF score 
range was from 28 to 38.

Testimony from a representative of Hampton Counseling, where 
the Veteran received private treatment, attempted to account 
for this variance.  B.H. indicated that the Veteran had been 
seen for three years by psychologists who were familiar with 
veterans' issues and that the program used for assessing the 
GAF scores was sophisticated and accounted for any 
exaggerations.  Dr. T also noted on his August 2007 letter 
that he thought the VA examiners had misevaluated the Veteran 
by stating that he was fully employable and had a GAF score 
of 55.  The Veteran further mentioned that the VA evaluations 
were short and not thorough and he was not given the 
opportunity to explain his symptoms.

Given that there is no reason to value one examination over 
the other, all doubt will be resolved in the Veteran's favor 
and the private examinations will be used to determine an 
appropriate rating.  See 38 C.F.R. § 4.3.  

The private examination findings more closely approximate the 
criteria for a 100 percent evaluation for PTSD.  The Veteran 
reportedly had gross impairment in thought process, as he had 
hallucinations and evidence of psychosis.  He had persistent 
suicidal ideation, though passive.  He also had chronic 
anxiety, severe depression, and total occupational 
impairment.  He was socially impaired in that he was 
withdrawn and was unable to function in almost all areas.  
While not all of the criteria for a 100 percent evaluation 
are met, his symptoms are significant enough to warrant this 
rating.

The Veteran's GAF scores of 28 and 38 further support the 
criteria for the 100 percent evaluation assigned.  According 
to the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth edition (DSM IV), a GAF score reflects the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness." DSM IV, 
American Psychiatric Association (1994), pp.46-47; 38 C.F.R. 
§§ 4.125(a), 4.130.  A GAF score of 31-40 represents some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  The Veteran's GAF scores range 
represents severe symptoms, which is consistent with the 100 
percent evaluation assigned.  A GAF score range of 21-30 
represents behavior considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) or inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).

As represented on the private examination reports, the level 
of impairment associated with PTSD has been relatively stable 
throughout the appeals period.  Therefore, the application of 
staged ratings (i.e., different percentage ratings for 
different periods of time) is inapplicable.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Veteran's disability picture also has not been rendered 
unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of an extraschedular evaluation.  38 C.F.R. 
§ 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  The Veteran's PTSD symptoms are shown to severely 
impair his life, which is represented by the 100 percent 
rating assigned.  The current schedular criteria adequately 
compensate the Veteran for the current nature and extent of 
severity of the disability at issue.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.

The Veteran's claim for an increased rating for PTSD has been 
considered with respect to VA's duty to notify and assist.  
Given the favorable outcome noted above, no conceivable 
prejudice to the Veteran could result from this adjudication.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 


ORDER

Entitlement to an initial rating of 100 percent for PTSD is 
granted, subject to the rules and payment of monetary 
benefits.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


